Broyles, C. J.
1. On the trial of one indicted for murder it is not error to instruct the jury upon the law of voluntary manslaughter, where, from the evidence or from the defendant’s statement to the jury, there is anything deducidle which would tend to show that the defendant was guilty of manslaughter, or which would be sufficient to raise a doubt, however slight, as to whether the homicide was murder or manslaughter. Jackson v. State, 76 Ga. 473; Elders v. State, 24 Ga. App. 279 (100 S. E. 781), and citations; May v. State, 24 Ga. App. 379 (11), 382 (100 S. E. 797).
(a) In determining whether the homicide was murder or manslaughter, it is the prerogative of the jury to believe certain parts only of the defendant’s statement and to combine those parts with certain parts only of the evidence. May v. State, supra.
2. Under the above rulings and the facts of the instant ease, it was not error for the court to give in charge to the jury the law of voluntary manslaughter.
3. The excerpt from the charge of the court, complained of in the 2d ground of the amendment to the motion for a new trial, when considered in the light of the facts of the ease and the charge as a whole, is not error for any reason assigned. The charge fairly and fully presented the law of the case and the contentions of the parties, and was as favorable to the defendant as the law allowed.
4. The verdict was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.